UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 08-6432



CORNELIUS TUCKER, JR.,

               Petitioner - Appellant,

          v.


UNITED STATES DISTRICT EASTERN COURT JUDICIARY; UNITED STATES
PROSECUTORS,

               Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:08-hc-02029-FL)


Submitted: May 22, 2008                        Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cornelius Tucker, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cornelius Tucker, Jr., filed a 28 U.S.C. § 2241 (2000)

petition in the district court.       Prior to any action by the

district court, Tucker filed a notice of appeal.   This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).   Because the district court has

not acted on Tucker’s § 2241 petition, there is neither a final

order nor an appealable interlocutory or collateral order for this

court to review.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 2 -